Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 1 of 37




        Exhibit 3
   (Filed Under Seal)
Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 2 of 37




             EXPERT REPORT OF DR. MARY ANN MICHELIS




                          February 2, 2019


                       HIGHLY CONFIDENTIAL
     Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 3 of 37




I.      INTRODUCTION
        A.      ASSIGNMENT
1.      I have been engaged by the Plaintiff, Sanofi‐Aventis U.S. LLC (“Sanofi”) in the above‐
referenced matter to: (1) describe the disease of anaphylaxis; (2) explain the treatment options;
and (3) discuss the factors considered when prescribing treatment, including the roles of patient
choice, coverage, cost, communications from pharmaceutical companies, and efficacy and safety.

        B.      QUALIFICATIONS
2.      I am the Chief of Allergy and Immunology for the Division of Internal Medicine and
Pediatrics at Hackensack University Medical Center in New Jersey (the “Hospital”). I received my
medical degree from the University of Pittsburgh School of Medicine. I did an Allergy and
Immunology fellowship at Weill‐Cornell Hospital from 1978 to 1980. I then did a post‐doctorate
fellowship at Rockefeller University in New York from 1980 to 1981. I have been affiliated with the
Hospital since 1981, when I was recruited to create a Flow Cytometry Immunology laboratory, a
laboratory that utilizes specialized tools to analyze the physical and chemical characteristics of cells
in the diagnosis immunological disorders and allergies. I am certified in Allergy & Immunology by
the American Board of Allergy and Immunology and certified in Diagnostic Laboratory Immunology
and Internal Medicine by the American Board of Internal Medicine.

3.      Currently, I see approximately 60 to 70 patients per week in my allergy practice, which is
affiliated with the Hospital. Until 2014, I ran my own private practice in Hackensack, New Jersey,
which was affiliated with the Hospital. Throughout the course of my career, I have seen thousands
of patients and taught many patients (adults and children) and caregivers how to use epinephrine
auto‐injector (“EAI”) devices, as well as pre‐filled syringes and vials and syringes containing
epinephrine.

4.      In addition to seeing patients, I teach the Hospital’s residents about anaphylaxis to prepare
for the American Board of Internal Medicine. I am an active member of the American Academy of
Allergy, Asthma & Immunology (“AAAAI”) and attend the annual meeting. I have also served on the
AAAAI national committees and helped to organize seminars for the national meetings.

5.      A copy of my curriculum vitae is attached as Appendix A.




                                                   1
     Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 4 of 37




         C.     SCOPE OF ANALYSIS
6.       My analysis is based on my experience: (i) taking care of patients with anaphylaxis in my
office and in the Hospital; (ii) demonstrating the use of EAI devices to my patients in my office,
including training patients to use EpiPen and Auvi‐Q; (iii) desensitizing patients in both my office
and the Hospital where on occasion anaphylaxis occurs; (iv) participating in various local and
national meetings where anaphylaxis and its treatment were discussed; (v) review of pertinent
medical journal articles; (vi) exposure to pharmaceutical sales representatives; and (vii) during the
course of my preparation of this report, review of information that was produced or made publicly
available by the parties in this litigation.

7.       The bases for my opinions are described in this report. My work on this matter is ongoing,
and I will supplement this report if information that alters any of my opinions comes to my
attention after this report is submitted. A list of the materials I reviewed in preparation of this
report is attached as Appendix B. If there is a response to my report, I reserve the right to respond
to it.

8.       I am compensated at a rate of $500 per hour for time I incur on this matter. Payment is not
contingent on my findings or on the outcome of this case.

         D.     SUMMARY OF OPINIONS
9.       Anaphylaxis is a life‐threatening allergic reaction that requires rapid and immediate
treatment. Epinephrine is the treatment of choice for anaphylaxis, a severe, rapid allergic reaction
that may cause death if not treated properly. The most effective way for patients to prepare for and
fight symptoms of anaphylaxis is to carry their EAI device at all times. All EAI devices administer
epinephrine, but different devices may have unique technical or aesthetic designs that are more
suitable for different patients. Portability and out of pocket cost to the patient are critical factors
that affect the likelihood that patients will consistently carry their EAI device. Many of my patients
preferred Auvi‐Q due to its compact size and helpful voice instructions, but ultimately were
prescribed EpiPen because it was covered by their insurance. Lack of access to a patient’s preferred
EAI device make it less likely that patients will have their epinephrine on hand upon the onset of an
anaphylactic event.




                                                    2
      Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 5 of 37




II.      ANAPHYLAXIS
         A.      DISEASE STATE
10.      Anaphylaxis is an acute allergic reaction that has a rapid onset and may cause death.1 It can
occur within minutes of exposure to an allergen, such as foods, insect stings, pets, latex, or
medications.2 This diagnosis should be considered when there is an acute onset of symptoms in two
organs, acute hypotension, or laryngeal compromise in patients with or without recent exposure to
food, drug or venom sting. In these circumstances, epinephrine should be used immediately unless
contraindicated. Patients who have anaphylaxis with no known trigger may have a clonal mast cell
disorder.3
11.      Anaphylaxis causes the immune system to release a flood of chemicals that can cause a
patient to go into shock. When a patient goes into anaphylactic shock, their blood pressure drops
suddenly, leading to irregular rhythms and possibly ischemia, and/or their larynx narrows and
bronchial obstructs, which blocks breathing. Signs and symptoms of anaphylaxis include: skin
reactions, such as hives or itching, flushed or pale skin, swelling of lips, cheeks, eyelids, or
extremities; low blood pressure (hypotension); constriction of the airways and a swollen tongue,
throat or bronchial airways, which can cause wheezing, trouble breathing, and a drop in oxygen
saturation; a weak, slow, or rapid pulse; nausea, vomiting or diarrhea; and dizziness or fainting.
Some of those symptoms are illustrated in Figure 1 below:




1 Anaphylaxis, MYLAN, https://www.mylan.com/‐/media/mylancom/files/patient‐
materials/myguide_anaphylaxis.pdf (last visited Feb. 2, 2019).
2 Anaphylaxis, MAYO CLINIC, https://www.mayoclinic.org/diseases‐conditions/anaphylaxis/symptoms‐

causes/syc‐20351468 (last visited Feb. 2, 2019).
3 Mariana Castells, Diagnosis and management of anaphylaxis in precision medicine, 140 J. ALLERGY & CLIN.

IMMUNOL., 321, 321 (2017).



                                                      3
Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 6 of 37
      Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 7 of 37




diagnosed with the most prominent symptoms of their systemic reaction: asthma, urticarial,
hypotension, arrhythmia, syncope, nausea with vomiting or toxic reaction, rather than anaphylaxis.

13.      Anaphylaxis can affect patients of all different demographics. Because many patients are
exposed to allergens unexpectedly or by accident, anaphylaxis can result in otherwise avoidable
fatalities. Working in this field, I have read about teens and young adults who tragically die after
accidentally eating something containing an allergen. For example, a young Rutgers University
graduate died after accidentally eating a burger that was cross contaminated with peanut oil.8 In
another story, a 7‐year‐old died from an allergic reaction at school when the school failed to
administer epinephrine.9 In Florida, a 15‐year‐old girl ate a chocolate chip cookie at a friend’s house
that she thought was “safe” based on familiar packaging, but instead it caused anaphylactic shock,
which ultimately was fatal.10 A 19‐year‐old male Penn State University student died June 23, 2018
as result of anaphylaxis due to peanut exposure. This occurred after he ate beef lo mein and an egg
roll at a Chinese restaurant in his hometown of Lancaster, Pennsylvania.11 These stories remind us
that anaphylaxis can affect anyone and that adequate treatment for an anaphylactic episode can be
a matter of life and death. I share these stories with my patients to warn them about risks and
potential fatalities that result when a patient is not prepared for rapid treatment of anaphylaxis.

         C.      TREATMENT
14.      Intramuscular epinephrine is the first‐line therapy for anaphylaxis, according to the
National Institute of Allergy and Infectious Diseases (“NIAID”).12 There is no drug product that is
interchangeable with an epinephrine product for purposes of treating an anaphylactic episode.

15.      Epinephrine causes several reactions in the body to treat an anaphylactic reaction
appropriately. First, epinephrine causes the blood vessels to constrict, which decreases swelling



8 Mariam Matti, Grieving Allergy Mom Warns Others: Speak Up About Severe Food Allergies, ALLERGIC LIVING
(Mar. 23, 2017), https://www.allergicliving.com/2017/03/23/grieving‐allergy‐mom‐warns‐others‐speak‐
up‐about‐severe‐food‐allergies/.
9 Katie Moisse, Death of Allergic Student Raises Questions About School’s Responsibility, ABC NEWS (Jan. 5,

2012), https://abcnews.go.com/Health/AllergiesFood/year‐virginia‐girl‐dies‐allergic‐reaction‐
school/story?id=15295949.
10 A. Pawlowski, After teen girl’s peanut allergy death, mom warns about food packaging, TODAY (July 19, 2018,

2:25 PM), https://www.today.com/health/peanut‐allergy‐after‐girl‐s‐death‐mom‐warns‐about‐food‐
t133371.
11 Nicole Smith, College Student ‘Who Lit Up a Room,’ Dies of Severe Allergic Reaction to Chinese Food, ALLERGIC

LIVING (July 2, 2018), https://www.allergicliving.com/2018/07/02/college‐student‐who‐lit‐up‐a‐room‐dies‐
of‐severe‐allergic‐reaction‐to‐chinese‐food/.
12 Anaphylaxis, MYLAN, https://www.mylan.com/‐/media/mylancom/files/patient‐

materials/myguide_anaphylaxis.pdf (last visited Feb. 2, 2019).



                                                       5
      Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 8 of 37




and increases blood pressure.13 If the allergen has been by injection or sting, epinephrine reduces
exposure of the individual to the allergen. Second, it increases the heart rate which can prevent or
reverse cardiovascular effects of anaphylaxis.14 Third, epinephrine relaxes the smooth muscles
including the muscles surrounding the airways in the lungs and larynx, which helps to reverse the
respiratory effects of anaphylaxis, such as wheezing, stridor, or shortness of breath.15 Finally, it
prevents the release of additional mediators from the mast cells into the blood, which impedes the
progression of an allergic reaction.16

16.      Antihistamines are not an appropriate first‐line treatment for the life‐threatening
symptoms of anaphylaxis.17 A study published in Pediatric Emergency Care concluded that
“[a]ntihistamines are slower in onset of action than epinephrine and should be considered as a
secondline treatment for anaphylaxis.”18 While antihistamines, such as Benadryl®, may relieve
itching symptoms or hives, these drugs are not a substitute for epinephrine because they are
inadequate to treat shortness of breath, wheezing, gastrointestinal symptoms or shock.19

17.      Steroid medications are also not suitable as the first‐line treatment of anaphylaxis. The
same study found that “[c]orticosteroids are also not recommended for acute management of
anaphylaxis because of their slow onset of action, and the use of corticosteroids to prevent
biphasicreactions has shown to be inconclusive.”20 Steroids can reduce inflammation and prevent
the return of symptoms associated with allergies, but only do so six hours after administration.
Therefore, steroids are not a medical substitute for intramuscular epinephrine because they do not
effectively manage the immediacy of the reaction as a whole.21

18.      Medical school and medical licensing exams test students to ensure that they understand
that epinephrine is the only first‐line treatment for anaphylaxis. Antihistamines and steroids are
often listed as incorrect answers on such exams. For example, the AAAAI “Anaphylaxis Quiz” asks


13 Hermant Sharma, How Does Epinephrine Turn Off an Allergic Reaction?, ALLERGIC LIVING (Apr. 10, 2013),
https://www.allergicliving.com/experts/how‐does‐epinephrine‐turn‐off‐an‐allergic‐reaction/.
14 Id.
15 Id.
16 Id.
17 Anaphylaxis, MYLAN, https://www.mylan.com/‐/media/mylancom/files/patient‐

materials/myguide_anaphylaxis.pdf (last visited Feb. 2, 2019).
18 Natasha Sidhu et al., Evaluation of Anaphylaxis Management in a Pediatric Emergency Department, 32

PEDIATRIC EMERGENCY CARE, 508, 510‐511 (2016).
19 Anaphylaxis, MYLAN, https://www.mylan.com/‐/media/mylancom/files/patient‐

materials/myguide_anaphylaxis.pdf (last visited Feb. 2, 2019).
20 Natasha Sidhu et al., Evaluation of Anaphylaxis Management in a Pediatric Emergency Department, 32

PEDIATRIC EMERGENCY CARE, 508, 512 (2016).
21 Id.




                                                     6
Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 9 of 37
Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 10 of 37
     Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 11 of 37




with food allergies attending camps in the USA and Canada, only 32.5% brought an EAI device to
the camp.25 Anaphylaxis can occur unexpectedly, for example, because of a bee sting or accidentally
eating food containing a hidden allergen. When a patient goes into anaphylactic shock
unexpectedly, it is critical that an EAI device be easily accessible so that it can be administered
immediately. Time is of the essence. It is therefore essential that EAI devices are compact and easy
for patients to carry at all times during their day‐to‐day lives.

23.     An anaphylactic episode can cause patients and caregivers to panic. In addition to
experiencing life‐threatening symptoms, patients can feel dread that symptoms may worsen. Many
patients are also fearful of using a needle. Because EAI devices are used in high stress, life‐
threatening situations, it is critical that an EAI device be easy to use by persons without a medical
background. In order to successfully treat patients in an anaphylactic episode, it is best if patients
and caregivers are trained to use EAI devices. To best be prepared, patients and caregivers should
learn to use the unique mechanism of the EAI device they are prescribed to ensure that they are
prepared for an anaphylactic episode, including by practicing using trainer devices. For instance,
local schools in my area that received EpiPen devices from Mylan, have contacted me to request
that I train school nurses and teachers how to use EpiPens that they had received.

24.     While epinephrine may be administered without an EAI device, including through pre‐filled
syringes of epinephrine or vials and syringes, these methods are not preferred for a number of
reasons. First, epinephrine is often administered by a layperson without medical training (and
sometimes, by someone without any training on the device at all), such as the patient themselves,
or a caregiver, parent, or teacher. Therefore, administration is most effective if it is as quick and
simple as possible. Second, syringes, even those that are pre‐filled, have exposed needles, which can
slow down the process and increase the level of difficulty, even for trained medical professionals.26
Third, syringes do not automatically dispense the medication, and there is a chance that the full
dose of medication will not be injected. In some hospitals, EAI devices are the standard treatment
for anaphylaxis because their ease of use makes them superior.

25.     Because patients of diverse demographics experience anaphylaxis—including children,
adults, men, women, and individuals with disabilities—the availability of different EAI devices can


25 Susan Wasserman et al., Epinephrine Autoinjectors: New Data, New Problems, 5 J. ALLERGY & CLIN. IMMUNOL.:
IN PRACTICE, 1180, 1189 (2017).
26 I understand that in January 2019, the drug manufacturer Sandoz announced the market introduction of

pre‐filled syringes containing epinephrine under the name Symjempi. Sandoz Inc. launches SYMJEPI™
(epinephrine) in the US, SANDOZ (Jan. 16, 2019), https://www.us.sandoz.com/news/media‐releases/sandoz‐
inc‐launches‐symjepi‐epinephrine‐us.



                                                      9
     Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 12 of 37




help ensure that patients are prescribed a device that best suits their needs. There is no single
device perfect for all patients. Therefore, having more EAI devices available on the market and
accessible to patients at an affordable price through their insurance is of utmost importance. I am
aware of at least the following EAI devices that have been distributed at one time or another in the
United States between 1987 and the present:

        B.       EPIPEN
26.     As the name suggests, EpiPen is shaped like a large pen or marker. EpiPen is administered
by removing the EAI from a plastic carrier tube by opening a yellow cap (or green cap for EpiPen
Jr.). Once the EpiPen is out of the plastic carrier case, a blue safety cap is removed, which allows the
spring to be released. To administer the medication, a patient or caregiver must “swing and jab” the
orange tip of the EpiPen against the patient’s outer thigh until the device clicks. The EpiPen must
then be held against the thigh for three seconds to ensure that the full dose is received.27 As the
device is removed from the thigh, the orange tip covers the needle.

27.     I understand that EpiPen has been available since 1987 and has been substantially the same
product since that time.28 In 2010, Mylan redesigned the EpiPen to include a needle cover and a
more oval shape to the device.29 Despite the redesign, the symmetrical shape can still cause patients
and caregivers to mistakenly use the device backwards, resulting in needle sticks through the
thumb rather than into the thigh.30 This can significantly reduce blood flow to the thumb, as if a
tourniquet cut off circulation to the finger, potentially resulting in injury to the thumb.




27 Approved label for Epipen® and Epipen Jr®, U.S. FOOD & DRUG ADMIN., (Revised Aug. 2018),
https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/019430s074lbl.pdf.
28 Julie C. Brown et al., Lacerations and Embedded Needles Caused by Epinephrine Autoinjector Use in Children,

67 ANNALS EMERGENCY MED., 307, 307‐315 (2016) (MYEP00108671).
29 Dey Launches and Unveils Next‐Generation, Needle‐Protected EpiPen(R) (Epinephrine) Auto‐Injector with

Enhanced Patient‐Friendly Features, MYLAN (Oct. 26, 2009) http://investor.mylan.com/news‐releases/news‐
release‐details/dey‐launches‐and‐unveils‐next‐generation‐needle‐protected.
30 Stephanie Guerlain et al., Intelliject’s novel ephinephrine autoinjector: sharps injury prevention validation and

comparable analysis with EpiPen and Twinject, 105 ANNALS ALLERGY, ASTHMA & IMMUNOL. 480, 480 (2010).



                                                        10
Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 13 of 37
  Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 14 of 37




pull off gray caps at either end of the device. Then the patient or caregiver must place the red tip
against the thigh and press down until the needle penetrates the skin. The Adrenaclick must be held
against the thigh for 10 seconds. Once the device is removed, the needle remains exposed. The
patient or caregiver must place the device back in the tubular outer shell to prevent potential harm
from the exposed needle.

31.     I understand that the device known as Adrenaclick was originally known as Twinject and
was later redesigned and rebranded as Adrenaclick.34 I also understand that an authorized generic
to Adrenaclick was marketed in the U.S. at various times between 2003 and the present, which had
the same physical characteristics.35

32.     I have prescribed the Adrenaclick on rare occasions in my medical practice, usually due to
this being the only device covered by the patient’s insurance.

        D.      AUVI‐Q
33.     Auvi‐Q is smaller than any other EAI device. It is the only EAI device that provides recorded
step‐by‐step voice instructions that guide patients and caregivers through the injection process. It
is the only EAI device that is not shaped like a pen and that does not require users to “swing and
jab” the device. I understand that Auvi‐Q was invented by twin brothers who both suffered from
severe allergies, but were dissatisfied with the EpiPen’s design.36 Inspired by their own
experiences, the twin brothers, Evan and Eric Edwards, studied engineering and pharmaceutical
sciences in college and graduate school with the goal of developing an EAI device that suited their
needs and the need of other unsatisfied EpiPen users.37 Through their efforts, I understand that
Auvi‐Q was developed and licensed to Sanofi for marketing in North America.38

34.     Auvi‐Q is shaped like a small smartphone and fits easily in a pocket so that users can carry
the device easily at all times. Auvi‐Q is administered by removing the thin rectangular outer case.
Once removed from the outer case, the calming audio instructions begin and direct the user to
remove the red safety guard cap once ready to use the Auvi‐Q. After the red safety cap is removed,



34 Katie Thomas, Why the Lone EpiPen Competitor Hasn’t Taken Off, N.Y. TIMES (Nov. 1, 2016),

https://www.nytimes.com/2016/11/02/business/also‐ran‐to‐epipen‐reaches‐for‐a‐closing‐window‐of‐
opportunity.html.
35 Id.
36 Katie Thomas, Brothers Develop New Device to Halt Allergy Attacks, N.Y. TIMES (Feb. 1, 2013),

https://www.nytimes.com/2013/02/02/business/auvi‐q‐challenges‐epipen‐with‐a‐new‐shape‐and‐
size.html.
37 Id.
38 Id.




                                                  12
   Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 15 of 37




the audio instructions guide the user to place the black end of the device against the outer thigh,
press firmly and hold in place for 3 seconds. No swing and jab motion is required. The recording
also counts the 3 seconds required to hold the device in place to inform the patient or caregiver
when it may be removed. Immediately after the injection is complete, the Auvi‐Q needle retracts
automatically back into the device within seconds. I understand that Auvi‐Q was distributed in the
U.S. by Sanofi from 2013 to 2015 until it was voluntarily recalled. In 2017, kaléo began distributing
Auvi‐Q again in the U.S.

35.     I prescribed Auvi‐Q when it was distributed in the U.S. by Sanofi and have also prescribed
Auvi‐Q while it has been marketed by kaléo. Other than cosmetic differences due to the change in
marketer, I am not aware of any meaningful physical difference between the Auvi‐Q as marketed by
Sanofi and kaléo. There is no difference in how I train users to administer the Auvi‐Q since the
distributer changed.

        E.       TEVA GENERIC
36.     I am aware that in August 2018, the FDA approved a generic EAI device that will be
distributed by Teva.39 As of the writing of this report, I have not prescribed this device and am not
familiar with the characteristics of it.

IV.     FACTORS CONSIDERED WHEN PRESCRIBING EAI DEVICES
        A.       PATIENT PREFERENCE AND CHOICE
37.     EAI devices are life‐saving products, but the only protect from the effects of anaphylaxis if
patients carry them on their person. Therefore, the best EAI device for each patient is the one that
he or she will carry. When prescribing an EAI device, my approach is to put all EAI devices available
to the patient on the table, allowing the patient to compare their options side by side.40 Offering a
choice enables patients to assess each EAI devices’ advantages and shortcoming and ultimately
select the right device for their lifestyle. Choice increases the likelihood that my patients will carry
their EAI device consistently and have it readily accessible in the event of anaphylactic reaction. I
am aware that Mylan




39 FDA approves first generic version of EpiPen, U.S. FOOD & DRUG ADMIN. (Aug. 16, 2018),

https://www.fda.gov/newsevents/newsroom/pressannouncements/ucm617173.htm.
40 I understand that many other doctors do this as well. See MYEP00140817,




                                                      13
Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 16 of 37
     Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 17 of 37




40.      Auvi‐Q is also often preferred by my patients who are teenage boys. Teenagers, more than
other demographics, do not like to look different from their peers, and, unlike teenage girls, teenage
boys generally do not carry handbags.44 EpiPen, with its large, cylindrical shape, is not easily
concealed on their person, and does little good in a teenager’s book bag, which is often kept in a
locker or otherwise not accessible during an anaphylactic event. Auvi‐Q, however, can be slipped
discreetly into boys’ pockets, as its size and shape resemble a smartphone, making it more likely to
be close at hand for this patient group.

         B.      EFFICACY AND SAFETY OF THE EAI DEVICE
41.      Efficacy is a critical factor that I consider before prescribing a drug to my patients, as I want
my patients to have the best care available. The active ingredient in EpiPen and Auvi‐Q is the same,
and therefore the devices are clinically interchangeable.45

42.      It is also important that I prescribe a device that is safe as well as effective. To operate an
EpiPen, patients and caregivers “swing and jab” the device into the patient’s thigh to release the
epinephrine.46 As explored in a study conducted by Annals of Emergency Medicine, young children in
particular have experienced injuries such as severe skin lacerations or embedded needles while
receiving an EpiPen injection.47




44   See MYEP00487195

           Deposition of Tom Handel, Tr. at 30:20‐32:8




45 See Drug Approval Package: Auvi‐Q Auto‐Injector, U.S. FOOD & DRUG ADMIN. (July 31, 2012),
https://www.accessdata.fda.gov/drugsatfda_docs/nda/2012/201739Orig1s000SumR.pdf. (approving e‐cue
[the brand name proposed for Auvi‐Q at that time] and finding bioequivalence between it and the reference
product, EpiPen); see also Eric S. Edwards et al., Bioavailability of epinephrine from Auvi‐Q compared with
EpiPen, 111 ANNALS ALLERGY ASTHMA & IMMUNOL. 132, 132‐137 (2013) (SAN‐EPI‐0013955) (study comparing
bioavailability of Auvi‐Q and EpiPen, both of which inject 0.3mg of epinephrine).
46 Memorandum of Law in Support of Plaintiff’s Motion for a Status Quo Preliminary Injunction, Exhibit B at

¶7 & 20, Mylan Specialty L.P. v. Bowling, No. 15‐C‐584 (W. Va. Cir. Ct. Mar. 25, 2015) (“[I]nject the drug by
swinging the device and jabbing it into the thigh.”).
47 See Julie C. Brown et al., Lacerations and Embedded Needles Caused by Epinephrine Autoinjector Use in

Children, 67 ANNALS EMERGENCY MED. 307, 307‐315 (2016) (MYEP00108671) (identifying seventeen cases of
leg lacerations and five “other needle‐related traumas”).



                                                     15
Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 18 of 37
     Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 19 of 37




particularly when the recipient is a scared child who could move and experience a skin tear.52 To
administer Auvi‐Q, the patient or caregiver simply places the device against patient’s the thigh and
presses firmly. The epinephrine is administered through the canister and the needle retracts within
two seconds. These features, in addition to the helpful audio instructions, make Auvi‐Q a better
choice for some patients.

        C.       INSURANCE COVERAGE AND COST
44.     Out of pocket cost to the patient is another factor that I consider when prescribing EAI
devices as well, for a similar reason: if the EAI device I write is too expensive, my patients are less
likely to fill the prescription. This means that they would be without their life‐saving device during
the onset of an anaphylactic event, which could result in death. Accordingly, cost to the patient is a
factor I consider heavily when determining which device is right for each patient.

45.     The insurance landscape, however, is complex to navigate, making it difficult to determine
what the out of pocket cost will be for each patient individually. I see patients who are covered by
various insurance companies, and plans within insurance companies vary as well. Due to the
importance of cost to my patients and the time required to manage insurance claims, I found it
necessary to have an employee who is responsible for managing insurance issues for my practice,
which increases my operating costs accordingly. In my experience, I have seen that many doctors
do not have the resources to hire staff to assume this role, rendering those practices less equipped
to assist their patients with determining which EAI device is most cost‐effective for their individual
plan.53 Without my staff to handle these issues, because of time constraints, I would tend to steer
my patients to the EAI device that I believed to be most cost‐effective across all insurance plans,



52 Deposition of Christopher Viehbacher, Tr. at 247‐49 (“[W]hat I liked about Auvi‐Q was, this is a much more
patient‐friendly formulation. You know, if you don't suffer from food allergies, you don't really realize how
much of a panic you can get into, you know? And for me, it's tree nuts.…And, you know, if you will actually
read the instructions, you've got to take this thing apart; you've got to figure out which end to use…. And I
thought, well, you know, what would that be like if you were a teacher and you had an eight‐year‐old child
suffering from a peanut allergy, and you know, you've got to go jab this thing into someone's thigh.
Everybody's getting kind of worried because the child is having difficulty breathing and where are the
instructions and ‐‐ You know, having something that you click it and it tells you how to go through the steps,
you hold it on there and you had a needle that just electronically went in and injected the epinephrine, that
seemed like a ‐‐ a lot more sensible, higher‐tech and less painful way of having it. So I was actually quite
happy to have that. I will tell you that one of the benefits of an EpiPen is, you're so worried about ever having
to use it, boy, you really avoid anything with nuts in it. That's for sure.”).
53 See, e.g., MYEP00892918




                                                       17
     Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 20 of 37




rather than assessing each plan’s insurance benefits individually.54 I would need to sacrifice
personally tailored care in order to make sure that most of my patients were filling their EAI device
prescriptions.

46.       During the 2013‐2015 period, many insurers did not cover Auvi‐Q, making the device more
expensive or inaccessible for my patients.
                                 5   Because physicians are busy and often short on time, they
sometimes rely on formulary sell sheets demonstrating which drugs are covered on Tier 1 or Tier 2
to determine which drugs are more likely to be covered for their patients, particularly if those
physicians do not have staff dedicated to managing patients’ insurance issues. Accordingly, cost to
the patient and what their insurance will cover are factors in determining why I wrote more
prescriptions for EpiPen than Auvi‐Q during that period, despite Auvi‐Q’s convenient size and
helpful audio instructions which appealed to many of my patients.56

          D.     MESSAGING FROM PHARMACEUTICAL COMPANIES
47.       Pharmaceutical sales representatives typically visit my office twice per week to pitch
various drugs and devices in an effort to educate my physician associates, staff and myself on their
products and encourage us to prescribe them to our patients. This is very common, and despite my
busy practice, I make time to meet with these sales representatives to facilitate my awareness of
new treatment options that may be available to my patients. EAI devices are no exception. During
the 2013‐2015 period, I was visited multiple times by Mylan sales representatives to discuss
EpiPen and was on occasion visited by Sanofi sales representatives to discuss Auvi‐Q. Most of the
discussions I had with EpiPen sales representatives focused on the lower cost of the EpiPen and its
widespread insurance coverage. Mylan sales representatives would also emphasize that Auvi‐Q was
more difficult for patients to get, primarily due to insurance barriers. At the end of those meetings,
the Mylan sales representatives would often leave me with written materials, which underscored



54   See MYEP00140817,

55   See MYEP00750872,


56   See MYEP00610966

          I have queried the medical record database that has my prescription records and the results are as
follows: between January 2013 and May 2016, I prescribed EpiPen to 507 patients, EpiPen Jr. to 131 patients,
and Auvi‐Q to 33 patients. The results contain information protected by the Health Insurance Portability and
Accountability Act and/or other medical records privacy rules and regulations and are on file at my office.



                                                    18
     Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 21 of 37




EpiPen’s superior insurance coverage.57 Sanofi sales representatives discussed the ease of use of
the device and increased compliance for patients carrying a smaller device.

48.       Meetings with pharmaceutical sales representatives and the flyers they leave behind can
have a meaningful impact on prescribing behavior. This is particularly the case for EAI devices,
where each company’s product dispenses the same drug and cost can vary significantly due to
patients’ insurance coverage. In the EAI drug class, where the medicine being administered is the
same and it is critical for patients to fill their device prescriptions, price messaging from
pharmaceutical companies can play a considerable role in encouraging doctors to prescribe one EAI
device over the other.

V.        CONCLUSION
49.       Anaphylaxis is a life‐threatening condition, and the most effective way for patients to
prepare for and effectively treat symptoms of anaphylaxis is to carry their EAI device at all times.
Ensuring that patients have their EAI device on them at all times is critical to stop anaphylactic
reactions as quickly as possible to save patients’ lives. Patients are more likely to carry their EAI
device if it is easily portable and affordable through their insurance. Having more options available
is key to maximizing the likelihood that patients will be prepared adequately when anaphylaxis
occurs. The insurance coverage and cost disparity between EpiPen and Auvi‐Q impeded patients’
ability to obtain the EAI device that is best suited for their needs and to adequately prepare for
anaphylaxis.




57   See, e.g., MYEP00750872



                                                   19
Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 22 of 37
Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 23 of 37




                Appendix A: Dr. Michelis’ Curriculum Vitae
            Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 24 of 37

                                                        CURRICULUM VITAE



NAME:                     Mary Ann Michelis, MD, FAAAAI            MAIDEN NAME: Wolak

HOME ADDRESS:             16 Woodland Park Drive                   TELEPHONE #: (201) 871-3769
                          Tenafly, New Jersey 07670

OFFICE ADDRESS:           Hackensack University                    TELEPHONE # (551) 996-2065
                          Medical Center                           FAX #: (551) 996-2169
                          Sanzari Medical Building                 E-Mail: maryann michelis@hackensackmeridian.org
                          360 Essex Street, Suite 302
                          Hackensack, New Jersey 07601

EDUCATION

1967-1971                 B.S.                                     University of Pittsburgh
1971-1973                                                          The Medical College of Pennsylvania
1973-1975                 M.D.                                     University of Pittsburgh
                                                                   School of Medicine

POSTDOCTORAL TRAINING

1975-1976                 Intern in Internal Medicine                              Lenox Hill Hospital
                                                                           New York, New York
                                                                           Michael Bruno, M.D.

1976-1978                 Resident in Internal                             Lenox Hill Hospital
                          Medicine                                         New York, New York
                                                                           Michael Bruno, M.D.

1978-1980                 Fellow in Allergy                                Cornell University
                          and Immunology                                   Medical Center
                                                                           New York, New York
                                                                           Gregory Siskind, M.D.
                                                                           Murray Dworestzky, MD

1980-1981                 Post Doctoral Fellow                             Rockefeller University
                                                                           New York, New York
                                                                           Henry Kunkel, M.D.


MILITARY

None

LICENSURE

New Jersey Medical License – MA039356 expires-06/30/2019

New York Medical License – 127776-1           expires- 2/29/2020

CERTIFICATION

Specialty Board: Internal Medicine Certified 9/13/78

Sub-Specialty Board: Allergy/Immunology Certified 10/21/81
                     Diagnostic Immunology Laboratory Certified 10/7/88
                                                                                                           Revised: 2/1/19
            Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 25 of 37



NARCOTICS CERTIFICATION

N.J. CDS D031730       expires 10/31/2019
N.J. DEA BM2593398     expires 1/31/2021


UNIVERSITY APPOINTMENTS

1980-1981              Research Associate in Immunology      The Rockefeller University
                                                             New York, New York
                                                             (Dr. Henry G. Kunkel)

1982-1999              Clinical Assistant                    University of Medicine and
                       Professor of Medicine                 Dentistry of New Jersey
                                                             Newark, New Jersey

1999-Present           Clinical Associate                    University of Medicine and
                       Professor of Medicine                 Dentistry of New Jersey
                                                             Newark, New Jersey

2012-Present           Clinical Associate                    Rutgers New Jersey Medical School
                       Professor of Medicine                 Newark, NJ

2018-Present           Associate Professor of Medicine       Hackensack Meridian School of Medicine at
                                                              Seton Hall University, Nutley, NJ



HOSPITAL APPOINTMENTS


1980-1981              Associate Physician                   The Rockefeller University Hospital
                                                             New York, New York

1981-2004              Chief, Clinical Diagnostic            Hackensack University
                       Immunology Laboratory                 Medical Center
                                                             Hackensack, New Jersey

1986-Present           Chief of Immunology                   Hackensack University
                       Internal Medicine                     Medical Center
                                                             Hackensack, New Jersey

1990-Present           Chief, Allergy/Immunology             Hackensack University
                       Internal Medicine Divison             Medical Center
                                                             Hackensack, New Jersey

1997-Present           Chief, Allergy/ Immunology            Hackensack University
                       Pediatric Divison                     Medical Center
                                                             Hackensack, New Jersey

11/2004-Present        Director                              Hackensack University
                       AIR Express, Hackensack University    Medical Center
                       Medical Center                        Hackensack, New Jersey

1/01/2008-12/31/2009   Senior Attending, Internal Medicine   Hackensack University
                                                             Medical Center
                                                             Hackensack, New Jersey

                                                                                                         2
             Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 26 of 37


OTHER PROFESSIONAL POSITIONS AND MAJOR VISITING APPOINTMENTS

None

AWARDS AND HONORS

1967                  Westinghouse Scholarship

1967-1971             Pennsylvania Senatorial Scholarship Award

1971-1973             Marshal Scholarship for Medical Students

1978 initial, valid   American Medical Association Physician’s Recognition Award
 through 4/1/21

1980-1981             Arthritis Foundation Postdoctoral Fellowship

1980                  American Academy of Allergy Travel Grant for 36th Annual Meeting

1985-1986             Outstanding Teaching Award from Medical House Doctors,
                      Hackensack University Medical Center

1987                  Dickinson Foundation Grant to study effect of Nutrition on the Immune and
                      Respiratory Functions of the Elderly Patient

1993                  Hackensack Medical Center and Dental Staff Research Award

1998                  Hugoton Foundation Award to assess impact of a computerized office system on patient care delivery

2002                  Tribute to Women and Industry Award, Presented by the YWCA of Bergen County to outstanding
                      business women who have made significant contributions to their companies.

2004                  Outstanding Service Award presented by the Board of Governors of Hackensack University Medical
                      Center.
2005-2018             Top 100 Physicians in NY/NJ, published in American Top Doctors, NJ Magazine, NY Magazine

2007                  Eye on Quality Award, in recognition for outstanding leadership, a proven dedication to improvement and
                      a sustained commitment to quality presented by Hackensack University Medical Center.

2010                  Gold Doc Award from the Arnold P. Gold Foundation
2012                  Plane tree Physician Champion Award
                      One category entitled, Physician Champion is where Plane tree seeks physicians who champion the Plane
                      tree model of patient-centered care and who serve as mentors for other medical staff members.

 2015                 NJ’s Favorite Kids’ Docs




                                                                                                                                3
            Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 27 of 37

BOARD OF DIRECTORS/TRUSTEES

None


MAJOR COMMITTEE ASSIGNMENTS


National: American Academy of Allergy, Asthma and Immunology
                Chairperson, Clinical and Diagnostic Laboratory Immunology, 1998-2001
                Clinical and Diagnostic Laboratory Immunology, member 1998-present
                Primary Immune Deficiency Diseases Committee, member 1984-2001
                Basic and Clinical Immunology Interest Section, Seminars Representative, 2005-2007
                Practice, Diagnostics and Therapeutics Committee Member, 2005-2007
                Seminar Subcommittee, BCI Representative, 2005-2007


Hospital: Research Committee, Chairperson                3/87-3/98
          Institutional Review Board                     3/87-3/98
          Radiation Safety                               1995-present
         EPIC Physicians’ Orders Committee               2010-present
          Patient Care Committee                         1998-present
          Medical Board                                  1/95-12/97
          Medical Board-Reporting Secretary              1998-2000
          Medical Board-President Elect                  2001-2002
         Performance Improvement Coordinating Committee 2001- present
         Joint Conference Committee (Medical Board & Board of Governors) 2000- present
         Medical Staff-President                         2002
         Medical Board-President                         1/12/03-1/13/04
         EPIC Physicians Committee                       2017-present
MEMBERSHIPS, OFFICES AND COMMITTEE ASSIGNMENTS IN PROFESSIONAL SOCIETIES


1979-Present             American College of Physicians, Member

1980-Present             New York Allergy Society, Member

1981-Present             Bergen County Medical Society

1981-Present             Medical Society of New Jersey

1984-Present             American Academy of Allergy, Asthma and Immunology

1987-Present             American Medical Association

1985                     New York Allergy Society, Executive Committee

1989                     New York Allergy Society, Assistant Secretary, Treasurer

1990                     New York Allergy Society, Vice President

1991                     New York Allergy Society, President

1991-1998                Clinic Cytometry Society

1995-1998                International Society for Hematotherapy and Graft Engineering

2002                     American Academy of Allergy, Asthma and Immunology, Fellow

2003-2005                Basic and Clinical Immunology Interest Section Seminars, Sub-Committee, Vice Representative
                                                                                                                       4
             Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 28 of 37


2002-2005             Clinical and Laboratory Immunology Committee

2001-2005             Women’s Involvement in the AAAAI Committee Member




RESEARCH EXPERIENCE


1967-1971             Chemical mutagenesis induced with methylated nitrosoamines in drisophila melanogaster

1972                  Natriuretic effects of pituitary neurophysins

1973                  Accuracy of screening tests of Bence-Jones proteinuria

1978-1981             Sex hormonal influence on the immune response

1980-1981             Sex hormone effects on experimentally induced Diabetes Mellitus

1980-1982             Initial descriptive studies of both men and women with Acquired Immune Deficiency Syndrome

1981                  Effect of Immunodeficient states on the response to influenza immunization

1987-1989             Nutritional enhancement of the immune function in elderly hospitalized patients

1993-Present          Neutrophil function in diabetic patients Stem Cell reconstitution of patients treated with aggressive
                      chemotherapy

Spring 2000           Efficacy and Safety of Combination Loratidine/ Montelukast QD vs. Its Components in the Treatment of
                      Subjects with Seasonal Allergic Rhinitis” (SAR Study)

Fall 2000             The Efficacy and Safety of Oral HMR 3647 (800 mg once daily) 5 Days Versus 7 Days Versus 10 Days
                      Oral Clarithromycin (500 mg twice daily) in the Treatment of Community-Acquired Pneumonia (CAP
                      Study).

2001-2008             An Observational Study of The Epidemiology and Natural History of Asthma: Outcomes and Treatment
                      Regimens (TENOR Study).

2002- 2008            Pursuing Perfection, Robert Wood Johnson Foundation


2004-2011             Genentech EXCELS-Xolair Asthma Study: (An epidemiologic study of XOLAIR® (OMALIZUMAB):
                      Evaluating clinical effectiveness and long-term safety in patients with moderate to severe asthma
                      (EXCELS)

2005-2010             Winthrop University Medical Center: Relevance of Patch Testing in Allergists Office Study: A multi-
                      center, retrospective review of patch testing for contact dermatitis in allergy practices

2007-Present          Long Term Multiple Allergen Immunotherapy: Changes In Skin Sensitivity In Patients Receiving
                      Immunotherapy For Specific Allergens


2007-2009             Pharming: HAE Study: A Randomized, Placebo-Controlled, Double-Blind Phase II Study of the Safety and
                      Efficacy of Recombinant Human C1Inhibitor for the treatment of Acute Attacks in Patients with Hereditary
                      Angioedema




                                                                                                                              5
            Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 29 of 37

2008-2011                Columbia University Medical Center: ARG/ARG Genotype Asthma Study: ADRB2 (Adrenergic B2
                         Receptor Agonist Gene) Arg 16 Allele and Effect of LABA Withdrawal in Patients With Moderate to
                         Severe Asthma

2009-2012                MediciNova Asthma Exacerbation Study: MN-221-CL-007 – A Phase II, Randomized, Double-blind,
                         Placebo-controlled Study to Evaluate the Safety and Efficacy of MN-221 When Administered
                         Intravenously as an Adjunct to Standard Therapy to Adults with an Acute Exacerbation of Asthma

2009- Present            Juniper Quality of Life Questionnaire and the Asthmatic Patient Study: Correlation of the Change of the
                         Juniper Mini Quality of Life Questionnaire with Clinical Measurements in Asthma Patients from a Joint
                         Commission Disease-Specific Practice

2011-2012                BCG Hypersensitivity Study: Prolonged Hypersensitivity Reaction Associated with Intravesical Bacillus
                         Calmette-Guerin for Bladder Carcinoma

2011-Present             Prolonged Hypogammaglobulinemia after Rituximab Study: Prolonged hypogammaglobulinemia
                         following Rituximab treatment for non-Hodgkin’s lymphoma disease, John Theurer Cancer Center,
                         Hackensack University Medical Center.


MAJOR TEACHING EXPERIENCE


1981-2002       One month rotation on Internal Medicine each year.

1981-2008       Teaches Internal Medical residents at Allergy Out Patient Clinic

1981-Present    4 week elective for 3rd year internal medical residents.

1983-Present    Coordinate 2nd year Medical Students from University of Medicine and Dentistry of New Jersey, New Jersey
                Medical School for their Physical Diagnostic Course

1989-Present    Premed or medical student summer research preceptorship.

1997-2008       Teaches Pediatric residents at Pediatric Allergy Out Patient Clinic

2005-Present    Medical Residents from UMDNJ-Allergy/Immunology Rotation

2011            NJ SEEDS Program


PRINCIPAL CLINICAL AND HOSPITAL SERVICE RESPONSIBILITIES


1981-2004                Chief, Clinical Diagnostic                            Hackensack University
                         Immunology Laboratory                                 Medical Center
                                                                               Hackensack, New Jersey

1986-Present             Chief of Immunology                                   Hackensack University
                                                                               Medical Center
                                                                               Hackensack, New Jersey

1990-Present             Chief, Allergy/Immunology                             Hackensack University
                         Department of Internal Medicine                       Medical Center
                                                                               Hackensack, New Jersey

1997-Present             Chief, Pediatric Allergy/Immunology                   Hackensack University
                                                                               Medical Center
                                                                               Hackensack, New Jersey

                                                                                                                                   6
              Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 30 of 37

1997-Present             Director, Center for Allergy, Asthma                  Hackensack University
                         & Immune Disorder                                     Medical Center
                                                                               Hackensack, New Jersey
2005-present             Director, AIR Express
                         Asthma Information Relief Express                     Hackensack University
                                                                               Medical Center
                                                                               Hackensack, New Jersey


MAJOR ADMINISTRATIVE RESPONSIBILITIES

1/97 – Present   Director of the Center for Allergy, Asthma and Immune Disorders

9/81 – 2004      Chief, Special Diagnostic Immunology Laboratory

2012-2013        Chair, Surgery Search Committee

2004-Present     Director, AIR Express Mobile Asthma Bus


PRIVATE PRACTICE

1981-Present     Geographic practice at Hackensack University Medical Center

1981-Present     Consultant, TheValley Hospital, Ridgewood, NJ


                                                       BIBLIOGRAPHY


ARTICLES

1.      Corwin HO, Hanratty WB, Wolak MA, Drosophila melangogaster-- simultaneous transmission of three stable genotypes.
        Nature New Biol 234:32, 1971.

2.      Goidl EA, Michelis MA, Siskind GW, Weksler ME. Effect of age on the induction of antibodies. Clin. Exp. Immuno.
        44:24-20, 1981.

3.      Mazur H, Michelis MA, Green J, Onorato I, Vande Stouwe R, Holzman R, Wormser G, Brettman L, Lange M, Cunningham-
        Rundles S. A community-acquired outbreak of Pneumocystis carinii pneumonia: Initial manifestation of immune
        dysfunction. NEJM 305: 1421-1438, 1981.

4.      Paik S, Michelis MA, Shin S, Kim YT. Induction of Insulin-dependent Diabetes by Streptozotocin. Diabetes 31: 724-729,
        1982.

5.      Mazur H, Michelis MA, Wormser GP, Lewin S, Gold J, Tapper ML, Giron J, Lerner CW, Armstrong D, Setia U, Sender JA,
        Siebken RS, Nicholas P, Siegal FP, Cunningham-Rundles S. Previously healthy women with opportunistic infection as the
        initial manifestation of a community acquired cellular immunodeficiency: Extension of an emerging syndrome. Ann.
        Intern. Med. 97: 533-539, 1982.

6.      Cunningham-Rundles S, Michelis MA, Masur H. Serum Suppression of Lymphocyte Activation in Vitro in Acquired
        Immunodeficiency Disease. J. Clin. Imm. 3:156-165, 1983.

7.      Rodman TC, Pruslin FH, Chiorazzi N, Michelis MA, Winston R, P. 15, A nuclear-associated protein of human sperm.
        Identification of 4 variants and their occurrence in normal and abnormal seminal cells. Gamete Research 8:129-147, 1983.

8.      Michelis MA. Treatment of Allergic Rhinitis. Drug Therapy 13:63-78, 1983.

9.      Shepherd GM, Michelis MA, Macris MT, Smith JP. Hypersensitivity pneumonitis in an orchid grower associated with
        sensitivity to the fungus Cryptostroma corticale. Annals of Allergy 62: 522-525, 1988.
                                                                                                                                   7
          Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 31 of 37


10.    Pecora AL, Brochstein JA, Zahos K, Grazioso L, Van Vliet A, Michelis MA. The effect of primed peripheral progenitor
       cells (PPPC) on hematopoietic recovery and resource utilization in autologous stem cell transplantation (ASCT). Blood
       Supplement, 1993.

11.    Pecora AL, Brochstein JA, Jennis A, Michelis MA, Grazioso L, Zahos KM, Isaacs RE. Total CD34+ cell content and
       CD34+CD33 subset predict time to neutrophil and platelet engraftment and hospital discharge in patients following high-
       dose chemotherapy (HDC) with primed peripheral blood progenitor cells (PBPC). Blood Supplement, 1994.

12.    Zahos KM, Pecora AL, Brochstein JA, Jennis A, Grazioso L, Michelis MA, Isaacs RE. Effect of Interface/Offset (I/O)
       adjustment on collection efficiency of the Fenwal CS-3000 blood cell separator for peripheral blood progenitor cell (PBPC)
       collection. Blood Supplement 1994.

13.    Pecora AL, Gleim GW, Preti RA, Jennis AA, Zahos K, Cantwell S, Doria L, Isaacs RE, Gillio AP, Michelis MA,
       Bronchstein JA: CD34+33- cells influence days to engraftment and transfusion requirements in autologous blood stem-cell
       recipients. Journal Of Clinical Oncology Jun 1998; 16(6): 2093-2104

14.    Dong X, Michelis M, Wang J, Bose J, Delaney T, Reeves W H: Autoantibodies to DEK oncoprotein in a patient with
       systemic lupus erythematosus and sarcoidosis, Arthritis & Rheumatism, Vol 41: 1505-1510, 1998.

15.    Wiestner A, Cho HJ, Asch AS, Michelis MA, Zeller JA, Peerschke E, Weksler BB, Schechter GP: Rituximab in the
       treatment of acquired factor VIII inhibitors. Blood, Nov. 1, 2002, Vol. 100, #9, pg, 3426.

16.     Camacho-Halili M, Axelrod S, Michelis M, Lighvani S, Khan F, Leon S, Aquino M, Davis-Lorton N, Fonacier L, A multi-
       center, retrospective review of patch testing for contact dermatitis in allergy practices , Annals of Allergy, Asthma &
       Immunology, October 5, 2011

17.     Michelis, K. Bianco, T. Selvaggi, A. Patel P; Hackensack University Medical Center, Hackensack, NJ.
       “Rapid Oral Aspirin Challenge-Desensitization in Patients With Symptomatic Acute Coronary Syndrome”. (in preparation
       for publication)

18.    M Halili, S Axelrod, M Michelis, S Lighvani, M Aquino, M Davis-Lorton, L Fonacier, “A Multi-center, retrospective
       review of patch testing for Contact dermatitis in allergy practices”, Annals of Allergy, Asthma Immunology, December
       2011, Vol. 107, pg 487-492.

19.    T Mucci, S Axelrod, M Michelis, S Lighvani, M Aquino, M Davis-Lorton, L Fonacier, “Contact Allergens associated with
       facial dermatitis, a 5 year multi-center review from allergy practices”, Annals of Allergy, Asthma Immunology, November
       2011, Vol. 107, Number 5, Supplement 1, pg. A125.

20.    Slankard M, Canfield S, Michelis M, Mansukhani M, McGoey B, Paige A, Lederer D, DiMango E; “Impact of the Arg 16
       allele of the B2AR gene on the effect of withdrawal of LABA in patients with moderate to severe asthma”, Journal of
       Asthma, 2016; 53(8): 783-798.




BOOKS, MONOGRAPHS AND CHAPTERS (Authored)

None


ABSTRACTS

1.     Michelis MA, Kim YT, Goidl EA, Weksler ME, Siskind GW. “Influences of age and sex on the production of anti-
       erythrocyte antibody by murine spleen cells”. Clin. Res. 27: 587A, 1979.

                                                                                                                                    8
           Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 32 of 37

2.      Kim YT, Michelis MA, Siskind GW, Weksler ME. “Immunological studies of experimental diabetes mellitus”. Clin. Res.
        29:528A, 1981.

3.      Green JB, Michelis MA, Onorato I, Masur H, Vande Stouwe R, Lange M, Holzman RS, Brettman LR, Wormser G.
        “Community-acquired Pneumocystis carinie pneumonia and abnormal cellular immunity associated with homosexuality and
        drug abuse”. 21st ICAAC Meeting Abstract #618, 1981.

4.      Masur H, Michelis MA, Wormser G, Cunningham-Rundles S. “Previously healthy females with opportunistic infection as
        the initial manifestation of an acquired cellular immunodeficiency”. Accepted for presentation at the 22nd ICAAC Meeting.
        Abstract #851, 1982.

5.      Pecora AL, Brochstein JA, Zahos K, Grazioso L, Van Vliet A, Michelis M. “The effect of primed peripheral progenitor cells
        (PPPC) on hematopoeitic recovery and resource utilization in autologous stem cell transplantation (ASCT)”. Blood
        Supplement, 1993.

6.      Pecora AL, Brochstein JA, Jennis A, Michelis MA, Grazioso L, Zahos KM, Isaacs RE. “Total CD34+ cell content and
        CD34+CD33- subset predict time to neutrophil and platelet engraftment and hospital discharge in patients following high-
        dose chemotherapy (HDC) with primed peripheral blood progenitor cells (PBPC)”. Blood Supplement, 1994.

7.      Zahos KM, Pecora AL, Brochstein JA, Jennis A, Van Vliet A, Grazioso L, Cantwell S, Michelis MA, Isaacs RE. “Effect of
        Interface/Offset (I/O) adjustment on collection efficiency of the Fenwal CS-3000 blood cell separator for peripheral blood
        progenitor cell (PBPC) collection”. Blood Supplement. 1994.

8.      Brochstein JA, Pecora AL, Zahos KM, Jennis A, Van Vliet A, Grazioso L, Cantwell S, Michelis MA, Isaacs RE.
        “Autologous stem cell transplantation (ASCT) following BCNU, Etoposide, Cytarbine and Cyclophosphamide (BVAC) for
        patients with relapsed lymphoma”. Blood Supplement. 1994.

9.      Pecora AL, Isaacs R, Jennis A, Grazioso L, Falanga S, Van Vliet A, Cantwell S, Zahos K, Michelis MA. “A pilot study for
        sequential high-dose multiagent chemotherapy (HD CT) in unselected patients with metastatic breast cancer”. JCO
        Supplement, May 1995.

10.     Pecora AL, Isaacs RE, Gliedman P, Cantwell S, Grazioso L, Falanga S, Jennis A, Michelis MA. “Adjuvant high dose
        chemotherapy (HDC) supported by primed peripheral blood progenitor cells (PBPC) for women with high risk breast
        carcinoma”. ABSMT, 1995.

11.     Michelis MA, MacIsaac M, Kitzis V, Tantawi M, Chen A. Neutrophil dysfunction in diabetic patients undergoing vascular
        surgery may be predictive of perioperative infection. J Allergy Clin Immunol, Vol 95, Number 1, Part 2, 1995.

12.     Pecora AL, Isaacs RE, Jennis AA, Michelis MA. “Predictors of autologous peripheral blood stem cell collection and
        engraftment: Importance of CD34+ cell subsets”. International Symposium, Recent Advances in Hematopoietic Stem Cell
        Transplantation, 1996.

13.     Dong X, Wang J, Michelis M, Stein LD, Pachman LM, and Reeves WH. “Disease associations of autoantibodies to the DEK
        Oncoprotein” Arthritis and Rheumatism Sept. 1997; 40 (supplement No. 9): S85

14.     Pecora AL, Doria L, Cantwell S, Jennis A, Preti RA, Michelis MA, Isaacs RE, Brochstein J. “Mobilized CD 34+33 Cell
        Dose most reliable predictor of days to engraftment and transfusions requirements in autologous blood stem-cell transplant”,
        ISHAGE Supplement, 1997
15.     Selvaggi T, Elrefai s, Walco,G, Michelis M, “Risk Factors that are Predictable of a Positive Multi-Screen Allergy Test
        Phadiatop”, The Journal of Allergy and Clinical Immunology, Vol. 107, No. 2, February 2001, pg. S226.

16.    A. Wiestner, HJ Cho, M Mcihelis, J Zeller, EB Peerschke, B Weksler, G. Schechter, “Ritiuximab in the treatment of
Acquired
       Factor VIII (FVIII) Inhibitors”. Blood 98 (supplement 1): 2233a.

17.     Capuano L, Michelis M, Selvaggi T, Oughourli A: “Epinephrine-Not a ‘One Size Fits All’ Drug”, The Journal of Allergy
and     Clinical Immunology, February 2004; Vol. 113, pg. 243.

18.    Oughourli A, Michelis M, Selvaggi T, Sailon A: “Serum Eosinophil Cationic Protein (ECP) Elevation Correlates with
Asthma
                                                                                                                                     9
         Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 33 of 37

       Symptoms and Reduced FEV1 in an Outpatient Screening Population”, The Journal of Allergy and Clinical Immunology,
       February 2004; Vol. 113, pg. 172.

19.   Michelis MA, MD, Sorace P, RCEP, Walco G, Ph.D. and Singh A, MD.: Absence of correlation between Elevated Body
      Mass Index and Asthma, The Journal of Allergy and Clinical Immunology, February 2005; Vol. 115, pg. 8.

20.    M. Michelis, K. Bianco, T. Selvaggi, A. Oughourli; Hackensack University Medical Center, Hackensack, NJ.
      “Rapid Oral Aspirin Challenge-Desensitization in Patients With Symptomatic Acute Coronary Syndrome”. The Journal of
       Allergy and Clinical Immunology, January 2007 ; Vol. 119, No. 1, 5, pg. S8.

21.   M. Michelis, MD, Jacqueline F. Hirsh, Amina Oughourli, RN, CCRC, Donna J. Lee, MD; Hackensack University Medical
      Center, Hackensack, NJ; “Use of a Validated Asthma Symptom Questionnaire to Predict Obstructive Flow Volume Loop in
      School-Aged Children”. The Journal of Allergy and Clinical Immunology, January 2007 ; Vol. 119, No. 1, 5, pg. S36.

22.   Chirichella P, Guo P, McGoey B, Michelis M: Hackensack University Medical Center, Hackensack, NJ; “Long term reversal
      of hypogammaglobulinemia in two common variable immunodeficiency (CVID) patients after discontinuation of
      intravenous
       immunoglobulin (IVIG), The Journal of Allergy and Clinical Immunology, February 2009, Vol. 123, pg 12.

23     Livshits I, Kraus D, Michelis M, Hackensack University Medical Center, Hackensack, NJ; “Changes in Intradermal Testing
      inpatients receiving multiple allergen immunotherapy”, The Journal of Allergy and Clinical Immunology, February 2009,
      Vol. 123, pg. 205.
24.    Patel P, Mc Goey B, Ali A, Guo J, Michelis, M, Hackensack University Medical Center, Hackensack, NJ; “Clinical
      Characteristics of Pediatric Patients with Eosinophilic Esophagitis or Gastroesophageal Reflux Disease in Northern New
      Jersey”, Annals of Allergy, Asthma 7 Immunology, November 2009, Vol. 103, Supplement 3, pg. 153-158.

25.   Michelis M, McGuirt S, Hirsch J, McGoey B, Hackensack University Medical Center, Hackensack, NJ; “Outcome of using
      PET Imaging as a Diagnostic Tool for Two Patients with Common Variable Immunodeficiency (CVID) and Generalized
      Lymphadenopathy”, Journal of Allergy and Clinical Immunology, Vol. 125, Issue Supplement 1, pg AB73, Feb.
      2010accepted by American Academy of Allergy, Asthma & Immunology, Feb. 2010.

26.    Patel P, Amer H, Mc Goey B, Michelis M, Goldfischer M, Guo J, Hackensack University Medical Center, Hackensasck, NJ;
      “Lack of Correlation of Food Hypersensitivity with Degree of Tissue Eosinophilia in Patients with Eosinophilic
      Esophagitis”, Journal of Allergy and Clinical Immunology, Vol. 125, Issue Supplement 1, pg AB166, Feb. 2010.

27.    BL Zuraw, T Craig, RF Lockey, A Shad, F Bracho, C Kirkpatrick, MA Park, JA Grant, D Suez, L Schwartz, M Riedl, RJ
      Levy, HH Li, L Edara, VR Bonagura, JA Bernstein, JN Moy, M Koleilat, J Offenberger, A Szema, MA Michelis, AC Engler,
      M Richheimer, SM Maseehur Rehman, ThC Marbury, O Alpan, SL Bahna, Scott A Fretzin, Aaron J Davis , James W Baker
      , G Sussman, W Yang, J Hebert B Ritchie, A. Relan, “Clinical outcomes with recombinant human C1 inhibitor in the repeat
      treatment of acute attacks of hereditary angioedema in North-American patients”, accepted by the American Academy of
      Allergy, Asthma & Immunology, Feb. 2011.

28.   M Slankard , S. Canfield , M. Michelis , M. Mansukhani , B. McGoey , A. Paige , D. J. Lederer , E. A. DiMango ;
      “ADRB2 (Adrenergic B2 Receptor Agonist Gene) Arg 16 Allele and Effect of LABA Withdrawal in Patients with Moderate
      to Severe Asthma”, Columbia University Medical Center, New York, NY,2 Hackensack University Medical Center,
      Hackensack, NJ., Journal of Allergy and Clinical Immunology, Feb. 2011.

29.   M Michelis, H Morisetty, B McGoey: “The Incidence of Positive Patch Tests in an Allergy Practice Compared to Published
      Dermatological Data”, Center for Allergy, Asthma & Immune Disorders, PA, Hackensack University Medical Center,
      Hackensack, NJ; Journal of Clinical Immunology, Feb 2011.

29.   S Axelrod, M Michelis, S LIghvani, M Camacho-Halili, M Davis-Lorton, M Aquino, L Fonacier, ; “Scattered generalized
       contact dermatitis: a multi-center study of patch test results”, Annals of Allergy, Asthma Immunology, November 2011,
       Vol. 107, Number 5, Supplement 1, pg. A124.

30.   D. Menillo, R. Shah, MD, B. McGoey, M. Michelis. “Correlation of the Change of the Juniper Mini
      Quality of Life Questionnaire with Clinical Measurements in Asthma Patients from a Joint Commission
      Disease-Specific Practice” The Journal of Allergy and Clinical Immunology, March 2012, Vol. 129, Issue
      2, Supplement, Page AB 154.

                                                                                                                            10
              Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 34 of 37

31.        H. Morisetty, B. McGoey, M. Michelis. “Relevance of Patch Tests Results To the Clinical Diagnosis of
           Allergic Contact Dermatitis-Need for Standardization.” The Journal of Allergy and Clinical Immunology,
           March, 2012, Vol. 129, Issue 2, Supplement, Page AB 38.

32.        K. Hannouch, B. McGoey, M. Michelis. “Prolonged hypogammaglobulinemia following Rituximab
           treatment for non-Hodgkin’s lymphoma disease.” The Journal of Clinical Immunology, 32: 352–409. Page
           384. May, 2012.

33.        K. Hannouch, B. McGoey, G. Rosenberg, M. Michelis. “Successful Treatment of a Prolonged
           hypersensitivity Reaction to Intravesical Bacillus Calmette-Guerin (BCG) Given for Bladder Carcinoma
           with Cyclosporine,” Annals of Allergy, Asthma & Immune Disorder, Vol. 109; November 5, 2012 p. B 1-
           2.

34.        P. Patel, M. Hauk, B. McGoey, MA Michelis. “The Value of Juniper Mini Quality of Life Scores in
           Asthmatic Patients and its use in Clinical Management, “ Journal of Asthma and Allergy Educators,
           October 2013, Vol. 4, No. 5, pg. 245-246.

35.        M. Hauk, P. Patel, B. McGoey, MA Michelis. “Juniper Mini Quality of Life Questionnaire Scores Do Not
           Reflect Objective Measures of Asthma Control in a Northern New Jersey Practice”. Journal of Asthma and
           Allergy Educators, October 2013, Vol. 4, No. 5, pg. 244-245.

36.        M. Hauk, B. McGoey, P. Patel, N. Argenzia, MA Michelis. “Aeroallergen Immunotherapy Reduces Wheal
           Diameter in Seasonal and Perennial Allergen Interdermal Skin Tests”. The Journal of Allergy and Clinical
           Immunology, February 2014. Vol. 133, Issue 2, Suppliment, Page AB279.

37.        M. Hauk, B.A. McGoey, MA Michelis, I. Mahwah. “Effects of Delivery and Feeding on Incidence of
           Atopic Disorders”. Annals of Allergy, Asthma & Immunology, November 2014. Vol.113, Number 5,
           Supplement 1, Page A103.

38.        B.Cai, B. McGoey, M. Michelis. “Serious Infections of Hospitalized Patients Are Associated with a Higher Prevalence of
           Reported Beta Lactam Antibiotic Allergy”. Journal of Allergy and Clinical Immunology, February 2015. Vol. 135, Issue 2,
           AB121.

39.        K. Hannouch, B. McGoey, M. Hauk, MA Michelis. “Common Variable Immunodeficiency and Eosinophilic Esophagitis
           Complicated by Atypical Burkitt’s Lymphoma: A Case Report”. Journal of Allergy and Clinical Immunology, February
           2017. Vol 139, Issue 2, AB357.

WORKSHOPS

      1.   “In Vivo vs In Vitro Diagnostics”, March 2005, presented at the National Meeting of the American Academy of Allergy,
           Asthma & Immunology.
      2.   “Advances in our understanding and therapy of HIV Infection”, National Meeting of the American Academy of Allergy,
           Asthma & Immunology, March 2005.
      3.   “Transplantation Immunology for the Practicing Allergist”, February 2007, presented at the National Meeting of the
           American Academy of Allergy, Asthma & Immunology.

SPEAKING INVITATIONS
Internal Medicine Board Review - Presentation of Allergy/Immunology Topics, Hackensack University Medical Center, 2010-2018.

Pediatric Grand Rounds, “Diagnostic Tools to Detect Food Allergies in Children”, Hackensack University Medical Center,
January 27, 2010.

Internal Medicine Grand Rounds, “Recognizing Asthma in the Elderly”, Hackensack University Medical Center, March 23, 2010.


REVIEWS
None

REPORTS
None
                                                                                                                                  11
Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 35 of 37




                   Appendix B: List of Materials Considered
1.    Adrenaclick Re‐launch, AMAZING AND ATOPIC, (June 16, 2013)
      http://www.amazingandatopic.com/2013/06/adrenaclick‐re‐launch.html.
2.    Anaphylaxis, MYLAN, https://www.mylan.com/‐/media/mylancom/files/patient‐
      materials/myguide_anaphylaxis.pdf (last visited Feb. 2, 2019).
3.    Anaphylaxis, MAYO CLINIC, https://www.mayoclinic.org/diseases‐
      conditions/anaphylaxis/symptoms‐causes/syc‐20351468 (last visited Feb. 2,
      2019).
4.    Anaphylaxis Quiz, AM. ACAD. ALLERGY, ASTHMA & IMMUNOL.,
      https://www.aaaai.org/conditions‐and‐
      treatments/allergies/anaphylaxis/anaphylaxis‐quiz (last visited Feb. 2, 2019).
5.    Approved label for Epipen® and Epipen Jr®, U.S. FOOD & DRUG ADMIN., (Revised
      Aug. 2018),
      https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/019430s074lbl.p
      df.
6.    Julie C. Brown et al., Lacerations and Embedded Needles Caused by Epinephrine
      Autoinjector Use in Children, 67 ANNALS EMERGENCY MED., 307 (2016)
      (MYEP00108671).
7.    Carlos A. Camargo, Jr. et al., Auvi‐Q Versus EpiPen: Preferences of Adults,
      Caregivers, and Children, 1 J. ALLERGY & CLIN. IMMUNOL: IN PRACTICE 266 (2013)
      (SAN‐EPI‐0921701).
8.    Mariana Castells, Diagnosis and management of anaphylaxis in precision medicine,
      140 J. ALLERGY & CLIN. IMMUNOL., 321 (2017).
9.    Dey Launches and Unveils Next‐Generation, Needle‐Protected EpiPen(R)
      (Epinephrine) Auto‐Injector with Enhanced Patient‐Friendly Features, MYLAN (Oct.
      26, 2009) http://investor.mylan.com/news‐releases/news‐release‐details/dey‐
      launches‐and‐unveils‐next‐generation‐needle‐protected.
10.   Drug Approval Package: Auvi‐Q Auto‐Injector, U.S. FOOD & DRUG ADMIN. (July 31,
      2012),
      https://www.accessdata.fda.gov/drugsatfda_docs/nda/2012/201739Orig1s000
      SumR.pdf.
11.   Eric S. Edwards et al., Bioavailability of epinephrine from Auvi‐Q compared with
      EpiPen, 111 ANNALS ALLERGY ASTHMA & IMMUNOL. 132 (2013) (SAN‐EPI‐0013955).
12.   FDA approves first generic version of EpiPen, U.S. FOOD & DRUG ADMIN. (Aug. 16,
      2018),
      https://www.fda.gov/newsevents/newsroom/pressannouncements/ucm61717
      3.htm.
13.   Stephanie Guerlain et al., Intelliject’s novel ephinephrine autoinjector: sharps
      injury prevention validation and comparable analysis with EpiPen and Twinject,
      105 ANNALS ALLERGY, ASTHMA & IMMUNOL. 480, 480 (2010).
14.   Stuart I. Henochowicz et al., Anaphylaxis, MEDLINEPLUS (Feb. 27, 2018),
      https://medlineplus.gov/ency/imagepages/19320.htm.
15.   Christian Mathez et al., Management options for accidental injection of
      epinephrine from an autoinjector: a case report, J. MED. CASE REP. 2009, 3:7268,
Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 36 of 37




      https://jmedicalcasereports.biomedcentral.com/track/pdf/10.4076/1752‐
      1947‐3‐7268.
16.   Mariam Matti, Grieving Allergy Mom Warns Others: Speak Up About Severe Food
      Allergies, ALLERGIC LIVING (Mar. 23, 2017),
      https://www.allergicliving.com/2017/03/23/grieving‐allergy‐mom‐warns‐
      others‐speak‐up‐about‐severe‐food‐allergies/.
17.   Kenneth A. Michelson et al., Variation and Trends in Anaphylaxis Care in United
      States Children’s Hospitals, 23 ACAD. EMERGENCY MED., 623 (2016).
18.   Katie Moisse, Death of Allergic Student Raises Questions About School’s
      Responsibility, ABC NEWS (Jan. 5, 2012),
      https://abcnews.go.com/Health/AllergiesFood/year‐virginia‐girl‐dies‐allergic‐
      reaction‐school/story?id=15295949.
19.   Mylan Launches the First Generic for EpiPen® (epinephrine injection, USP) Auto‐
      Injector as an Authorized Generic, MYLAN (Dec. 16, 2016)
      http://www.mylan.com/en/news/feature‐stories/mylan‐launches‐authorized‐
      generic‐epipen.
20.   A. Pawlowski, After teen girl’s peanut allergy death, mom warns about food
      packaging, TODAY (July 19, 2018, 2:25 PM),
      https://www.today.com/health/peanut‐allergy‐after‐girl‐s‐death‐mom‐warns‐
      about‐food‐t133371.
21.   Sandoz Inc. launches SYMJEPI™ (epinephrine) in the US, SANDOZ (Jan. 16, 2019),
      https://www.us.sandoz.com/news/media‐releases/sandoz‐inc‐launches‐
      symjepi‐epinephrine‐us.
22.   Hermant Sharma, How Does Epinephrine Turn Off an Allergic Reaction?, ALLERGIC
      LIVING (Apr. 10, 2013), https://www.allergicliving.com/experts/how‐does‐
      epinephrine‐turn‐off‐an‐allergic‐reaction/.
23.   Natasha Sidhu et al., Evaluation of Anaphylaxis Management in a Pediatric
      Emergency Department, 32 PEDIATRIC EMERGENCY CARE, 508 (2016).
24.   F. Estelle R. Simons, MD et al., Voluntary reported unintentional injections from
      epinephrine auto‐injectors, 125 1 J. ALLERGY & CLIN. IMMUNOL. 419.
25.   Nicole Smith, College Student ‘Who Lit Up a Room,’ Dies of Severe Allergic Reaction
      to Chinese Food, ALLERGIC LIVING (July 2, 2018),
      https://www.allergicliving.com/2018/07/02/college‐student‐who‐lit‐up‐a‐
      room‐dies‐of‐severe‐allergic‐reaction‐to‐chinese‐food/.
26.   Katie Thomas, Why the Lone EpiPen Competitor Hasn’t Taken Off, N.Y. TIMES (Nov.
      1, 2016), https://www.nytimes.com/2016/11/02/business/also‐ran‐to‐epipen‐
      reaches‐for‐a‐closing‐window‐of‐opportunity.html.
27.   Katie Thomas, Brothers Develop New Device to Halt Allergy Attacks, N.Y. TIMES
      (Feb. 1, 2013), https://www.nytimes.com/2013/02/02/business/auvi‐q‐
      challenges‐epipen‐with‐a‐new‐shape‐and‐size.html.
28.   Susan Wasserman et al., Epinephrine Autoinjectors: New Data, New Problems, 5 J.
      ALLERGY & CLIN. IMMUNOL.: IN PRACTICE, 1180 (2017).
29.   Warning Letter to Meridian Medical Technologies, Inc. a Pfizer Company, U.S.
      FOOD AND DRUG ADMIN., (Sept. 5, 2017),
      https://www.fda.gov/iceci/enforcementactions/warningletters/2017/ucm574
      981.htm.
Case 2:17-md-02785-DDC-TJJ Document 1795-5 Filed 08/08/19 Page 37 of 37




30.   Robert A. Wood et al., Anaphylaxis in America: The prevalence and characteristics
      of anaphylaxis in the United States, 133 J. ALLERGY & CLIN. IMMUNOL., 461 (2014).
31.   MYEP00140812‐MYEP00140856
32.   MYEP01206015‐MYEP01206017
33.   MYEP00186645‐MYEP00186662
34.   MYEP00487193‐MYEP00487195
35.   MYEP00892918‐MYEP00892920
36.   MYEP00750871‐MYEP00750882
37.   MYEP00610965‐MYEP00610966
38.   MYEP01194671‐MYEP01194680
39.   MYEP00094135‐MYEP00094144
40.   MYEP00603647‐MYEP00603651
41.   MYEP00252719
42.   MYEP00257151‐MYEP00257157
43.   MYEP00459230‐MYEP00459242
44.   MYEP00119241‐MYEP00119247
45.   MYEP00451143‐MYEP00451144
46.   MYEP00193044‐MYEP00193095
47.   MYEP00239355
48.   MYEP00548252‐MYEP00548260
49.   MYEP00121395‐MYEP00121400
50.   PFE_EPIPEN_AT01316901‐PFE_EPIPEN_AT01316902
51.   PFE_EPIPEN_AT00648955
52.   PFE_EPIPEN_AT00611245
53.   PFE_EPIPEN_AT00611490
54.   PFE_EPIPEN_AT00546951‐PFE_EPIPEN_AT00546953
55.   Deposition Transcript of Christopher Viehbacher.
56.   Deposition Transcript of Tom Handel.
57.   Complaint, ECF No. 1, Sanofi‐Aventis U.S. LLC v. Mylan Inc. et al., No. 7‐cv‐02763‐
      FLW‐TJB (D.N.J. Apr. 14, 2017).
58.   Memorandum of Law in Support of Plaintiff’s Motion for a Status Quo
      Preliminary Injunction, Mylan Specialty L.P. v. Bowling, No. 15‐C‐584 (W. Va. Cir.
      Ct. Mar. 25, 2015).
59.   Trainer devices for the Epipen and Auvi‐Q.
